Exhibit 99.1 Earthstone Energy, Inc. Reports First Quarter 2016 Results and Provides Updated Guidance for 2016 The Woodlands, Texas, May 10, 2016 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three month period ended March 31, 2016. First Quarter 2016 Highlights · Average daily production of 3,576 Boepd · Total revenue of $8.9 million, which includes the effects of realized hedges · Lease operating expense decreased 30% relative to the first quarter of 2015 · Adjusted EBITDAX(1) of $1.9 million (1)See “Reconciliation of Non-GAAP Financial Measures” section below. Operations Update Due to weakness in commodity prices in the first quarter of 2016, the Company deferred significant capital expenditures.In late January, we suspended drilling and temporarily idled our contracted drilling rig, discontinued completion activities, and deferred normal installation of artificial lift on wells flowing at low rates.This decrease in activity and deferral of expenditures, combined with natural declines, resulted in a 7% quarter-over-quarter decrease in production. The Company has 12 gross Eagle Ford locations waiting on completion. These wells are in four units, two of which are held by production and the other two are in primary term of leases with no material expirations in 2016. As a result, the Company has no material, near-term obligations to complete these 12 Eagle Ford wells.Pending commodity prices, we plan to complete four wells in our Boggs Unit in Karnes County, Texas (33% operated working interest) this summer. Selected Financial Data (unaudited) ($000s except where noted) Three Months Ended March 31, Total Revenue $ $ Realized Hedge Settlements Adjusted Revenue (including realized hedge settlements) Net Loss Adjusted Net Loss(1) Loss Per Share (Diluted) Adjusted Loss Per Share (Diluted)(1) Adjusted EBITDAX(1) Production: Oil (MBbls) Gas (MMcf) NGL (MBbls) 40 45 Total (MBOE) Total daily production (BOEPD) Average prices: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Adjusted for realized derivatives settlements: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) See “Reconciliation of Non-GAAP Financial Measures” section below. Idle Rig Expense In the first quarter of 2016, the Company incurred an idle rig expense of $1.3 million.This charge relates to a drilling rig we utilized in our Eagle Ford operations from April 2015 to January 2016.The Company temporarily idled the rig in late January 2016 and is paying an idle day rate of $20,000 per day.Should the Company decide to permanently suspend drilling with this rig, a termination fee will be immediately due.As of March 31, 2016, the remaining commitment on this contract was approximately $3.9 million. Hedging Update In April 2016, the Company entered into hedge transactions associated with its oil and natural gas production.WTI swaps covering 10,000 barrels per month from May 2016 through December 2017 were executed at an average price of $46.12 per barrel.Natural gas swaps covering 10,000 MMBtu per month from May 2016 through December 2016 were executed at $2.380 per MMBtu and 20,000 MMBtu per month from January 2017 through December 2017 were executed at $2.860 per MMBtu. Lynden Energy Corp. – Transaction Update As previously announced on December 17, 2015, the Company entered into a definitive agreement whereby the Company will acquire Lynden Energy Corp. (TSX Venture: LVL.V; OTC Pink: LVLEF) (“Lynden”) in an all-stock transaction (the “Transaction”).A meeting of Lynden stockholders is scheduled for May 12, 2016, whereby Lynden stockholders will vote on the transaction. Pursuant to the Transaction, Earthstone would issue approximately 3.7 million shares of its common stock to Lynden stockholders.
